     Case 1:20-cv-00169-DAD-EPG Document 22 Filed 05/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10   LETICIA PINEDA, on behalf of herself
     and all others similarly situated,
11
                           Plaintiff,
12                                                      Case No. 1:20-cv-00169-DAD-EPG
             v.
13
      SUN VALLEY PACKING, L.P.; and
14    DOES 1 through 10,                                ORDER GRANTING IN PART AND
                                                        DENYING IN PART STIPULATION
15                         Defendants.                  FOR FURTHER EXTENSION OF TIME
16
     SUN VALLEY PACKING, L.P.,
17                                        Date:         (ECF No. 21)
                             Cross-Complainant,
                                          Time:
18            v.                          Dept:
                                          Judge:
19    LETICIA PINEDA, on behalf of herselfTrial Date:
                                          Action Filed:
      and all others similarly situated, XAVIER
20    BECERRA, in his official capacity as the
      Attorney General of the State of
21    California, LILIA GARCIA BROWER, in
      her official capacity as the Labor
22    Commissioner of the State of California;
      and JULIA A. SU, in her official capacity
23    as the Secretary of the California Labor
      and Workforce Development Agency, and
24    the California Labor and Workforce
      Development Agency,
25
                           Cross-Defendants.
26
27           On May 22, 2020, the parties filed a joint stipulation requesting an alternate briefing
28
                                                        1
     Case 1:20-cv-00169-DAD-EPG Document 22 Filed 05/26/20 Page 2 of 2

 1   schedule. (ECF No. 21). For the reasons in the stipulation, the Court finds good cause to change

 2   the briefing schedule as requested.

 3          However, given the ongoing judicial emergency in the Eastern District of California,

 4   judges in this district are no longer holding hearings on civil law motions. (ECF No. 5, at 3).

 5   Therefore, the Court will not schedule a hearing for the motion to dismiss.

 6          Accordingly, it is HEREBY ORDERED that:

 7          1. Plaintiff’s and Cross-Defendants’ deadline to file a motion to dismiss (the “Motion”)

 8          or otherwise respond to the Cross-Complaint shall be August 4, 2020.

 9          2. Defendant’s deadline to file its opposition to the Motion shall be September 1, 2020;

10          3. Plaintiff’s and Cross-Defendant’s deadline to file their reply shall be September 15,

11          2020.

12
     IT IS SO ORDERED.
13

14      Dated:      May 26, 2020                               /s/
15                                                      UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
